UPON REHEARING.
Opinion by
Beatty, C. J., Lewis, J.,
concurring.
A rehearing was granted in this case, mainly because the point on which it was decided was not discussed in the original argument of the case, and only slightly alluded to in appellants’ brief.
*37On the argument, counsel for respondent made but two points in opposition to the views of the Court as expressed in the former opinion. The one, that the clause which the Court calls an explanatory clause of the deed is not properly explanatory, but is a clause conveying something in addition to what is conveyed by the preceding sentence. The other, is that the word also necessarily implies that something is conveyed in addition to that described in the preceding sentence, whilst the Court treats the second sentence as not conveying anything in addition, but merely explaining what was described in the foregoing sentence.
The two sentences read thus : “ An undivided twenty-five (25) feet of the interest of said party of the first part in and to the mining ground of the Central Company, located on the 22d day of June, 1860, a full description whereof will be found in book E, page three, (3) of the Mining Records of Gold Hill District.
“ The interest herein intended to be conveyed to include also and carry along with it an interest of equal extent in all the ledges and lodes in which said party of the first part is owner, and which will be reached and prospected by said parties of the second part in their continuation of the tunnel of the ‘ Gold Hill Tunneling Company,’ said continuation commencing at a point four hundred (400) feet in from the mouth of said tunnel.”
In the latter sentence we have italicised those words which we think clearly show that it was intended as an explanatory sentence. If it had been intended to make a conveyance of lodes not included within the description of the first sentence, but something entirely distinct therefrom and in addition thereto, surely the italicised words would have been left out. Any one not wholly ignorant of the use of the English language, would have seen that the italicised words, instead of helping to express the idea contended for by respondent, were plainly at war with that theory. No one would have used those words to express the intention of making a conveyance of something entirely distinct from that described in the preceding sentence.
The word also certainly implies something in addition to what has gone before, and we have given it that signification. The location of June, 1860, was only of “ this supposed blind ledge” between *38two other ledges. Here was only a single ledge between other ledges. The first sentence then only describes a single ledge, but the explanatory words declare in effect that this shall mean also all blind ledges between the two outside ledges described in the location of June, 1860.
The former judgment of this Court will stand as the judgment in this case.